[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________              FILED
                                                          U.S. COURT OF APPEALS
                                  No. 09-11674              ELEVENTH CIRCUIT
                                                            SEPTEMBER 16, 2009
                              Non-Argument Calendar
                                                             THOMAS K. KAHN
                            ________________________
                                                                  CLERK

                       D. C. Docket No. 95-00605-CR-PAS

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

DAVID VELEZ,
a.k.a. Robert Rodriguez,
a.k.a. Alex Rosa,

                                                            Defendant-Appellant.


                            ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                               (September 16, 2009)

Before BLACK, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
         David Velez appeals his amended 235-month sentence, which the district

court imposed after reducing his sentence under 18 U.S.C. § 3582(c)(2) and

Amendment 706 to the sentencing guidelines. He contends that he should have

been eligible for a variance below the low end of his amended guidelines range.

That argument is foreclosed by our holding in United States v. Melvin, 556 F.3d

1190 (11th Cir. 2009), cert. denied, 129 S. Ct. 2382 (2009).

         Velez argues that Melvin was wrongly decided and violates his Sixth

Amendment rights and the remedial purpose of United States v. Booker, 543 U.S.

220, 125 S. Ct. 738 (2005). Regardless, we are bound by our prior panel precedent

rule to follow Melvin until it is overruled by this Court sitting en banc or the

Supreme Court. See United States v. Jacqueline Brown, 342 F.3d 1245, 1246

(11th Cir.2003). The district court properly determined that under Melvin it was

not authorized to sentence Velez below the low end of his amended guideline

range.

         AFFIRMED.




                                           2